 
 
I 
108th CONGRESS 2d Session 
H. R. 4884 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To adjust the boundary of the Yuma Crossing National Heritage Area. 
 
 
1.Yuma Crossing National Heritage Area Boundary adjustmentSection 3(b) of the Yuma Crossing National Heritage Area Act of 2000 (16 U.S.C. 461 note; Public Law 106–319) is amended to read as follows: 
 
(b)BoundariesThe Heritage Area shall be comprised generally of the riverfront and downtown areas. More specifically, the boundaries shall be as follows:A boundary with a true point of beginning and inclusive of a section of land located at Township 8 South, Range 22 West, Section 19 and excepting therefrom parcels 108-16-004 and 108-16-002 and said boundary beginning at the northwest section corner in alignment with the north right-of-way line of the Colorado River Levee and thence westerly along the north right-of-way line of the Colorado River Levee a distance of 15,840 ft (+/-) to the point of intersection of the north right-of-way line of the Colorado River Levee and the centerline of Quechan Road/Penitentiary Avenue, thence southerly along the centerline of Quechan Road/Penitentiary Avenue a distance of 1,320 ft (+/-) to the point of intersection of the centerline of Quechan Road/Penitentiary Avenue and the north full bank line of the Colorado River, thence westerly along the north full bank line of the Colorado River a distance of 10,579 ft (+/-) to the point of intersection of the north full bank line of the Colorado River and the centerline of 23rd Avenue, thence southerly along the centerline of 23rd Avenue a distance of 1,320 ft (+/-) to the point of intersection of the centerline of 23rd Avenue and the southern right-of-way line of the Yuma Valley Levee/Yuma Valley Railroad right-of-way, thence easterly along the southern right-of-way line of the Yuma Valley Levee/Yuma Valley Railroad right-of-way a distance of 6,953 ft (+/-) to the point of intersection of the southern right-of-way line of the Yuma Valley Levee/Yuma Valley Railroad and the centerline of Lovers Lane, thence southwesterly along the centerline of Lovers Lane a distance of 948 ft (+/-) to the point of intersection of the centerline of Lovers Lane and the centerline of First Street, thence easterly along the centerline of First Street a distance of 1,390 ft (+/-) to the point of intersection of the centerline of First Street and the centerline of the alleyway mid-block between 1st and 2nd Avenues, thence southerly along the centerline of the alleyway mid-block between 1st and 2nd Avenues a distance of 2,030 ft (+/-) to the point of intersection of the centerline of the alleyway mid-block between 1st and 2nd Avenues and the centerline of Giss Parkway, thence westerly along the centerline of Giss Parkway a distance of 190 ft (+/-) to the point of intersection of the centerline of Giss Parkway and the centerline of 2nd Avenue, thence southerly along the centerline of 2nd Avenue a distance of 660 ft (+/-) to the point of intersection of the centerline of 2nd Avenue and the centerline of 4th Street, thence westerly along the centerline of 4th Street a distance of 570 ft (+/-) to the point of intersection of the centerline of 4th Street and the centerline of the alleyway between 3rd and 4th Avenues, thence southerly along the centerline of the alleyway between 3rd and 4th Avenues a distance of 660 ft (+/-) to the point of intersection of the centerline of the alleyway between 3rd and 4th Avenues and the centerline of 5th Street, thence westerly along the centerline of 5th Street a distance of 190 ft (+/-) to the point of intersection of the centerline of 5th Street and the centerline of 4th Avenue, thence southerly along the centerline of 4th Avenue a distance of 660 ft (+/-) to the point of intersection of the centerline of 4th Avenue and the centerline of 6th Street, thence easterly along the centerline of 6th Street a distance of 190 ft (+/-) to the point of intersection of the centerline of 6th Street and the centerline of the alleyway between 3rd and 4th Avenues, thence southerly along the centerline of the alleyway a distance of 660 ft (+/-) to the point of intersection of the centerline of the alleyway between 3rd and 4th Avenues and the centerline of 7th Street, thence easterly along the centerline of 7th Street a distance of 190 ft (+/-) to the point of intersection of the centerline of 7th Street and the centerline of 3rd Avenue, thence southerly along the centerline of 3rd Avenue a distance of 440 ft (+/-) to the point of intersection of the centerline of 3rd Avenue and the centerline of 8th Street, thence easterly along the centerline of 8th Street a distance of 1,140 ft (+/-) to the point of intersection of the centerline of 8th Street and the centerline of Madison Avenue, thence northerly along the centerline of Madison Avenue a distance of 1,765 ft (+/-) to the point of intersection of the centerline of Madison Avenue and the centerline of 5th Street, thence easterly along the centerline of 5th Street a distance of 2,035 ft (+/-) to the point of intersection of the centerline of 5th Street and the centerline of the Union Pacific/Southern Pacific Railroad right-of-way, thence north/northwesterly along the centerline of the Union Pacific/Southern Pacific Railroad right-of-way a distance of 5,402 ft (+/-) to the point of intersection of the centerline of the Union Pacific/Southern Pacific Railroad right-of-way and the centerline of Prison Lane, thence east/southeasterly along the centerline of Prison Lane a distance of 535 ft (+/-) to the point of intersection of the centerline of Prison Lane and the southern right-of-way line of the Gila River Levee, thence southeasterly along the southern right-of-way line of the Gila River Levee a distance of 3,320 ft (+/-) to a point, thence easterly along the southern right-of-way line of the Gila River Levee a distance of 13,540 ft (+/-) to the southwest section corner of Township 8 South, Range 22 West, Section 19, inclusive of the section and excepting therefrom the aforementioned parcels, as the true point of beginning.. 
 
